—Judgment, Supreme Court, Bronx County (Richard *244Price, J.), rendered June 28,1994, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent prison terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The People established that the stolen vehicle could not conceivably have had a value of $100 or less (Penal Law § 165.45 [5]). This was proven through the testimony of the owner as to the car’s condition, and the testimony of an expert appraiser who did not examine the car but consulted with the owner and recognized evaluation resources (People v Rodriguez, 171 AD2d 419, lv denied 78 NY2d 973). Since no reasonable view of the evidence could have supported a finding that the car had a value of less than $100, defendant’s request for a charge of criminal possession of stolen property in the fifth degree as a lesser included offense was properly denied (see, People v Cabassa, 79 NY2d 722, 728, cert denied sub nom. Lind v New York, 506 US 1011; People v Douglas, 194 AD2d 408, lv denied 82 NY2d 717). We have considered defendant’s remaining contentions and find them unpreserved and without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Asch and Nardelli, JJ.